Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Heon Goo Lee on September 9, 2022.
The application has been amended as follows: 
In claim 1, on line 8, before “clamping”, “the” has been changed to --a--; and on the same line 8, after “wall”, --extending from a bottom surface to a top surface of the module housing-- has been inserted.
In claim 2, on line 2, before “clamping”, “a” has been changed to --the--; and on the same line 2, after “wall”, “extending from a bottom surface to a top surface of the module housing” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a speaker module comprising a module housing and a speaker unit disposed in the module housing, wherein the speaker unit divides a cavity enclosed by the module housing into a front acoustic cavity and a rear acoustic cavity, the module housing is further provided with an air-permeable insulation assembly which divides the rear acoustic cavity into a first chamber and a second chamber, and the second chamber is filled with a sound-absorbing material, and wherein the air-permeable insulation assembly comprises a support frame and a mesh cloth adhered and fixed to the support frame by a back adhesive, as specifically claimed in claim 1, wherein a first groove for accommodating the air-permeable insulation assembly is formed on a clamping wall extending from a bottom surface to a top surface of the module housing, an elastic pad is provided in the first groove, and wherein the elastic pad is adapted for compression when the air-permeable insulation assembly is inserted into the clamping wall to seal the air-permeable insulation assembly and the clamping wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
September 9, 2022